COLEMAN, J.
The complaint, as amended, presents a case in which it is sought to subject the statutory estate of a deceased wife to the payment of a debt contracted during coverture, for the purchase of articles, of comfort and support of the household and family, and for which the husband would be liable at common law, by suit against the executor of the deceased wife alone.
The liability of the separate estate of the wife to such debts is purely statutory. The only judgment which the statute authorizes, so far as it affects the estate of the wife, must be founded on proceedings against the husband and wife jointly, or upon a judgment against the husband alone, followed by a motion against the wife. The estate of the wife can not be condemned to sale for the satisfaction of such claim, by independent, original proceedings against her alone, if living, or her estate, if she be dead.—O'Connor v. Chamberlain, 59 Ala. 435.
In the case of Rodgers, v Brazeale, 34 Ala. 512, it was declared, that an action at law does not lie against the administrator of a deceased wife, to charge her separate estate with the payment of articles of comfort and support of the household, furnished during coverture. These principles of law were fully recognized in the case of Carter v. Wann, 45 Ala. 346.
It is unnecessary to consider the rulings of the court in regard to the admissions of testimony, or the legal questions decided relative to the statute of non-claim, as, under the averments of the complaint, and the undisputed proof, or facts offered to be proven, plaintiff can not possibly recover in this action.
Affirmed.